Citation Nr: 0024611
Decision Date: 11/07/00	Archive Date: 12/28/00

DOCKET NO. 98-0? 704                   DATE NOV 07, 2000

On appeal from the Department of Veterans Affairs Regional Office in Oakland,
California

ORDER

The following correction is made in a decision issued by the Board in this
case on September 15, 2000:

On page 2, under "INTRODUCTION," paragraph 1, line 1, "May 1976" is corrected
to read "May 1967."

Deborah W. Singleton 
Veterans Law Judge 
Board of Veterans' Appeals

Citation Nr: 0024611	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an increased evaluation for hiatal hernia 
with reflux esophagitis, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for esophageal 
spasms due to Barrett's esophagus, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's verified active military service extended from 
May 1976 to July 1972.  His service included prior unverified 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That rating decision, in part, 
increased the veteran's rating for hiatal hernia with reflux 
esophagitis to 30 percent disabling, effective December 1995.  
A December Hearing Officer's decision continued the rating 
for hiatal hernia with reflux esophagitis at 30 percent and 
assigned a separate 30 percent rating for esophageal spasms 
due to Barrett's esophagus as a separate compensable 
manifestation of his disability, also effective December 
1995.  The veteran continues to disagree with the level of 
disability assigned.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's hiatal hernia with reflux esophagitis to 
include esophageal spasms due to Barrett's esophagus is 
manifested by reflux esophagitis well controlled by 
medication, complaints of pain, no evidence of vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptoms productive of severe impairment of 
health, and esophageal spasms which are productive of no more 
than moderate stricture of the esophagus. 

3.  The veteran's service-connected hiatal hernia with reflux 
esophagitis to include esophageal spasms due to Barrett's 
esophagus do not present an exceptional or unusual disability 
picture rendering impractical the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 
percent for hiatal hernia with reflux esophagitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7, 4.114 and Diagnostic Code 7346 
(1999).

2.  The criteria for an increased rating in excess of 30 
percent for esophageal spasms due to Barrett's esophagus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7, 4.114 and Diagnostic Code 7203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was originally service connected for hiatal 
hernia in a March 1990 rating decision.  That decision noted 
that the veteran had complained of chest pains during service 
and that upper GI examination documented a hiatal hernia with 
esophageal reflux.  He was granted a 10 percent evaluation 
for symptoms which included reflux esophagitis and use of 
antacids. 

In September 1996, the veteran filed a claim for an increased 
rating for his hiatal hernia with reflux esophagitis stating 
that this had now progressed to include Barrett's esophagus.  
He stated that this condition caused him a great deal of pain 
and problems including almost constant "acid reflux."  He 
added that he had to sleep sitting up in order to avoid the 
pain of this condition, was on a bland diet, and even 
medications did not help. 

Included with the veteran's claim were private medical 
records of J. Marsh, D.O., whose letterhead identified his 
practice as gastroenterology.  These records show that the 
veteran was referred for consultation in December 1995 for 
complaints of chest pain which had started in August.  He had 
been taking Tagamet and Zantac and was placed on Prilosec two 
months earlier.  His chest pain was present every morning 
when he woke up and sometimes when he would lie down at 
night.  The pain would sometimes get better with sublingual 
nitroglycerin.  The veteran denied any nocturnal 
regurgitation or coughing.  He denied any pyrosis.  There was 
no dysphagia.  His weight was down from 170 pounds to 141 
pounds, but recently he had begun gaining weight.  He denied 
any hematochezia or melena and there was no change in his 
bowel habits.  Following examination, the impression was 
chronic dyspepsia probably secondary to gastroesophageal 
reflux disease.  The examiner noted that because of the long 
duration of his symptoms, Barrett's esophagitis needed to be 
excluded.  The veteran was recommended to undergo a 
panendoscopy with biopsy.  

An endoscopy was conducted in December 1995.  Samples of the 
veteran's esophagus were biopsied resulting in a diagnosis of 
Barrett's esophagus.  A January 1996 letter from Dr. Marsh 
indicated that he had seen the veteran in follow-up from his 
upper panendoscopy.  It was explained to the veteran that 
Barrett's esophagitis was going to be a chronic problem which 
would need to be followed accordingly.  On another 
examination in March, the veteran indicated that he had been 
having intermittent chest pain but he was at least 50% 
improved.  He denied any reflux symptoms.  

VA treatment records show treatment in August 1996 for 
gastroesophageal reflux disease (GERD) without stricture or 
dysphagia.  The veteran was treated with medication and the 
examiner noted that his symptoms were mostly controlled.  A 
November 1996 record showed complaints of occasional GERD and 
treatment with Prilosec.

In December 1996, the veteran was provided a VA compensation 
and pension examination of the stomach.  The veteran stated 
that he had problems with gastroesophageal reflux disease for 
several years and had tried Tagamet and Zantac without much 
improvement.  Currently he was taking Prilosec which he 
stated was beginning to relieve his symptoms.  However, he 
still had to sleep in an upright position frequently in his 
recliner.  There were also occasional esophageal spasms for 
which he took no medication.  On physical examination, the 
veteran weighed 164 pounds and was right handed.  Examination 
of the abdomen showed that it was moderately obese and soft 
without masses, tenderness or organomegaly.  There were 
normal bowel sounds.  The diagnosis was hiatal hernia with 
gastroesophageal reflux disease.  An upper GI was conducted 
which showed a small axial sliding hiatal hernia with a small 
amount of reflux.  There was no evidence of ulceration or 
erosion.  There were no other significant findings revealed.  

The veteran underwent an esophagogastroduodenoscopy in 
February 1997.  The report indicated that this was a 
surveillance biopsy of Barrett's, and that he was 
asymptomatic other than heartburn.  The procedure revealed 
Barrett's with some dysplasia.  The procedure was repeated in 
August 1997 which revealed low grade dysplasia.  The veteran 
was noted to be asymptomatic.  The results were unchanged in 
an April 1998 procedure except that there was no dysplasia.  
In June 1998, the veteran underwent a cardiac catheterization 
and was noted to have a "[r]emote history of acid peptic 
disease."

In a February 1997 rating decision, the RO increased the 
rating for hiatal hernia with reflux esophagitis to 30 
percent disabling and included Barrett's esophagus in the 
evaluation.  In a January 1998 notice of disagreement with 
this decision, the veteran indicated that the Barrett's 
esophagus should be rated separately and not included in his 
rating for hiatal hernia with reflux esophagitis.  The 
veteran repeated this claim in his May 1998 VA Form 9, Appeal 
to Board of Veteran's Appeals.  

In August 1998, the veteran again argued that he should be 
rated separately for his esophageal spasms due to Barrett's 
esophagus, and included a page from VA's rating schedule 
showing the diagnostic code and ratings for spasm of the 
esophagus.  He also submitted an article on Barrett's 
esophagus from a website, MedicineNet.  He also included a 
record of his emergency room treatment at Sutter General 
Hospital in Sacramento, California in September 1995 for 
complaints of chest pain.  This showed a diagnosis of 
esophagitis and a prescription for medication for excessive 
belching. 

In a personal hearing in August 1998, the veteran testified 
that he was now undergoing endoscopy every six months to 
check for cancer in the esophagus.  He also testified that he 
experienced several very painful esophageal spasms which were 
difficult to distinguish from heart problems  He indicated 
that his first endoscopy had been from Dr. Marsh, but all his 
subsequent endoscopies had been performed by VA.  

In December 1998 the veteran was provided a VA compensation 
and pension examination for the esophagus and hiatal hernia.  
The veteran indicated that he continued to be markedly 
symptomatic from his esophageal problems.  He stated that he 
had regurgitation and heart burn and took lansoprazome and 
Gaviscon tablets.  He slept on a hospital bed with the head 
raised or in a recliner.  He stated that he had frequent 
esophageal spasms, one to four times a day, and this was 
occurring unpredictably.  He used sublingual Nitroglycerin 
and Nitroglycerin spray for this symptom.  He was able to 
ingest normal food and had not undergone dilations.  He 
indicated that the esophageal spasms were worse following the 
endoscopies which were performed every six to eight months.  
On physical examination, the veteran weighed 173 pounds.  The 
abdomen was obese and soft.  There were no masses, tenderness 
or organomegaly.  There were normal bowel sounds.  The 
diagnosis was hiatal hernia with reflux esophagitis, 
Barrett's esophagus, and esophageal spasms.  Symptoms were 
described as moderate in severity.

In a December 1998 Hearing Officer's Decision, evaluation of 
the veteran's hiatal hernia with reflux esophagitis was 
continued at 30 percent, and an additional 30 percent was 
assigned for esophageal spasms due to Barrett's esophagus.  

In an April 1999 endoscopy, the veteran's heartburn symptoms 
were noted to be well-controlled.  Biopsy resulted in an 
assessment of Barrett's esophagus with low grade dysplasia.  
The results were similar in a September 1999 endoscopy and it 
was planned to increase the veteran's medication.  The report 
noted that the veteran still had rare heartburn.  

Applicable Law and Regulations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his 
disability has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (1999).

Analysis

The veteran's hiatal hernia with reflux esophagitis is 
currently rated under Diagnostic Code 7346 for hiatal hernia.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).  Under this 
diagnostic code, the highest, or 60 percent, rating may be 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating may be assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (1999).  The veteran is 
also receiving a separate rating for esophageal spasms due to 
Barrett's esophagus as a separate and distinct manifestation 
of his disability.  Spasms of the esophagus are rated under 
Diagnostic Code 7204 which, if not amenable to dilation are 
to be rated under Diagnostic Code 7203 for the degree of 
obstruction.  Under Diagnostic Code 7203, stricture of the 
esophagus identified as "moderate" is rated 30 percent 
disabling.  Higher ratings of 50 and 80 percent are possible 
only where there is stricture which permits passage of 
liquids only.  38 C.F.R. § 4.114, Diagnostic Code 7203 
(1999).

The medical evidence shows that the veteran's disability is 
manifested by the presence of a large hiatal hernia with 
reflux esophagitis that is well controlled by antacids.  
There is no evidence of pain, vomiting, material weight loss, 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
Although the veteran had complained of pain, described as 
substernal in nature, this is contemplated at the 30 percent 
level of disability which provides compensation for symptoms 
productive of considerable impairment of health such as 
recurrent epigastric distress accompanied by substernal pain.  
As such, he is adequately compensated at the 30 percent level 
of disability primarily for his reflux esophagitis and 
complaints of pain.  

The veteran's disability is also manifested by esophageal 
spasms due to Barrett's esophagus.  Although the regulations 
recognize that certain coexisting diseases of the digestive 
system, particularly of the abdomen, do not lend themselves 
to distinct and separate disability evaluation without 
violating the rule against pyramiding as outlined in 
38 C.F.R. § 4.14, the Board finds that in this case, 
esophageal spasms may be rated separately from hiatal hernia 
with reflux esophagitis as none of the specific criteria 
under Diagnostic Code 7203 for stricture of the esophagus 
overlap the criteria under Diagnostic Code 7346 for hiatal 
hernia.  See 38 C.F.R. §§ 4.14, 4.113 (1999).  As such, a 
separate evaluation is in order for this component of the 
veteran's disability.  In the December 1998 VA examination, 
the examiner listed the esophageal spasms as one of the 
veteran's diagnoses, adding that symptoms of the veteran's 
disability were "moderate" in severity.  This approximates 
the 30 percent level of disability under Diagnostic Code 7203 
for esophageal spasms productive of "moderate" stricture of 
the esophagus.  However, as there is no evidence of any 
stricture severe enough to permit only the passage of 
liquids, a higher evaluation is not possible under that 
diagnostic code.

The preponderance of the evidence is against an increased 
evaluation for hiatal hernia with reflux esophagitis to 
include esophageal spasms due to Barrett's esophagus.  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
See VAOPGCPREC 06-96.  In this case, entitlement to an 
extraschedular evaluation was alleged in an August 1998 
statement from the veteran.  In a December 1998 Supplemental 
Statement of the Case, the RO stated that the veteran's claim 
did not warrant consideration for an extraschedular rating 
because there was no evidence of an unusual disability 
picture which precluded the application of the regular 
schedular standards. 

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board notes first that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
certain manifestations of impairment resulting from hiatal 
hernia, but the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any periods of 
hospitalization for his hiatal hernia.  Although he has 
periodically undergone endoscopy procedures, these have all 
been handled on an outpatient basis.  Moreover, the Board 
notes that there is no evidence in the claims file to suggest 
that there exists marked interference with employment as the 
result of the veteran's service-connected disability.  
Accordingly, the Board concludes that remand to the RO for 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) (1) is not warranted by the medical 
evidence in this case. 


ORDER

An increased evaluation in excess of 30 percent for hiatal 
hernia with reflux esophagitis is denied.

An increased rating in excess of 30 percent for esophageal 
spasms due to Barrett's esophagus is denied.



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals



 





